Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 21-cv-14044-BLOOM

 DAVID C. STINSON,

           Plaintiff,

 v.

 SHERIFF DERRY LOAR, et al.,

           Respondent.
                                         /

                                                ORDER

           THIS CAUSE is before the Court on Plaintiff David C. Stinson’s Complaint pursuant to

 42 U.S.C. § 1983, ECF No. [1], and his Application to Proceed in District Court without Prepaying

 Fees or Costs (“Application”), ECF No. [3]. For reasons set forth below, the Application to

 Proceed in District Court without Prepaying Fees or Costs is granted, and the Complaint is

 dismissed without prejudice.

      I.       DISCUSSION

               a. Application to proceed In Forma Pauperis

           Civil complaints filed by prisoners seeking in forma pauperis status under 28 U.S.C. § 1915

 are subject to the provisions of the Prison Litigation Reform Act (“PLRA”). In order to promote

 the speedy, just and efficient administration of civil rights complaints subject to the PLRA, the

 court has established forms to be used by prisoners for filing civil rights actions.

 The court-approved forms consist of (1) a cover sheet, (2) a complaint, (3) an application to

 proceed in forma pauperis, and (4) an authorization form. The authorization form, when completed

 by the plaintiff, directs the agency holding the plaintiff in custody to forward to the clerk of court

 a certified copy of the plaintiff's institutional trust fund account and to disburse from the plaintiff's
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 2 of 8

                                                                     Case No. 21-cv-14044-BLOOM


 account the full statutory filing fee in amounts specified by 28 U.S.C. § 1915(b). Properly

 completing and filing the authorization form satisfies the plaintiff's obligation under 28 U.S.C. §

 1915(a)(2) to submit a certified copy of the plaintiff's trust fund account with the complaint.

        Although the Application is technically deficient because the Petitioner’s inmate account

 statement is not certified by the corrections officer having control over such account, it is apparent

 he seeks pauper status.

        Plaintiff must make an initial payment of “20 percent of the greater of — (A) the average

 monthly deposits to the prisoner’s account; or (B) the average monthly balance in the prisoner’s

 account for the 6-month period immediately preceding the filing of the complaint or notice of

 appeal.” 28 U.S.C. § 1915(b)(1). In addition to the initial filing fee, Plaintiff must “make monthly

 payments of 20 percent of the preceding month’s income credited to the prisoner’s account.” 28

 U.S.C. § 1915(b)(2). This filing fee will be collected even if the Court dismisses the case because

 it is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks money

 damages against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2).

        Plaintiff is incarcerated at the Okaloosa Correctional Institution and submitted his inmate

 account statement from August 25, 2020 through January 14, 2021. Based on the documents

 Plaintiff submitted, the average balance in his account during the six-month preceding the filing

 of this action was $0.00, and the average deposit was $0.00.

        Plaintiff is entitled to proceed in forma pauperis. Plaintiff has filed documentation to

 establish that he cannot pay even the partial filing fee. “In no event shall a prisoner be prohibited

 from bringing a civil action or appealing a civil or criminal judgment for the reason that the

 prisoner has no assets and no means by which to pay the initial filing fee.” 28 U.S.C. § 1915(b)(4).

            b. Plaintiff’s Complaint

        In the Complaint, Plaintiff names as Defendants: Indian River County Sheriff’s Officers,
                                                   2
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 3 of 8

                                                                   Case No. 21-cv-14044-BLOOM


 Deputy Bud Spencer, Deputy Chris Rodriguez, and Sheriff Dery Loar; Assistant State Attorney,

 Chris Jacobs; and Plaintiff’s appointed trial counsel, David Lamos. ECF No. [1] at 2-3. Plaintiff

 alleges that his rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the

 United States Constitution and Articles One, Nine, and Sixteen under the Florida Constitution were

 violated on February 6, 2003 and February 4 and 5, 2005. Id. at 3. Plaintiff alleges only that “the

 detective committed perjured [sic] and fraud on the courts of racial and social economic

 discrimination.” Id.

        II..    STANDARD OF REVIEW

        The Prison Litigation Reform Act (“PLRA”), as partially codified at 18 U.S.C.

 § 1915(e)(2)(B)(i)-(iii), requires courts to screen prisoner complaints and dismiss as frivolous

 claims that are “based on an indisputably meritless legal theory” or “whose factual contentions are

 clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); see also Pullen v. Sec’y, Dep’t

 of Corr., No. 19-11797-C, 2019 WL 5784952, at *1 (11th Cir. Sept. 4, 2019) (“[A]n action is

 frivolous if it is without arguable merit either in law or fact.” (quoting Napier v. Preslicka, 314

 F.3d 528, 531 (11th Cir. 2002))).

        Under section 1915(e)(2)(B)(ii), a complaint may be dismissed if the court determines that

 the complaint fails to state a claim on which relief may be granted. See Wright v. Miranda, 740 F.

 App’x 692, 694 (11th Cir. 2018). The standard for determining whether a complaint states a claim

 upon which relief can be granted is the same whether under section 1915(e)(2)(B) or Fed. R. Civ.

 P. 12(b)(6). See Pullen, No. 19-11797-C, 2019 WL 5784952, at *1 (citing Mitchell v. Farcass, 112

 F.3d 1483, 1490 (11th Cir. 1997)).

        Pursuant to Fed. R. Civ. P. 8, a complaint must contain “a short and plain statement of the

 claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). There is no required

 technical form, but “each allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).
                                                  3
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 4 of 8

                                                                     Case No. 21-cv-14044-BLOOM


 The statement must “give the defendant fair notice of what the . . . claim is and the grounds upon

 which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation marks omitted).

        Thus, “a complaint must allege sufficient facts to state a claim that is plausible on its face.”

 Pullen, No. 19-11797-C, 2019 WL 5784952, at *1 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009)). The “factual allegations must be enough to raise a right to relief above the speculative

 level.” Bell Atl. Corp., 550 U.S. at 555 (citations omitted). Plaintiff is obligated to allege “more

 than mere labels and legal conclusions, and a formulaic recitation of the elements of a cause of

 action will not do.” Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indemnity Co., 917

 F.3d 1249, 1262 (11th Cir. 2019) (quoting Bell Atl. Corp., 550 U.S. at 555).

        However, a district court is not required to “rewrite an otherwise deficient pleading in order

 to sustain an action.” Rodriguez, 794 F. App’x at 603 (quotation marks omitted) (citation omitted)

 (quoting Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1169 (11th Cir. 2014)). Moreover, a district

 court “should not abandon its neutral role and begin creating arguments for a party, even an

 unrepresented one.” Sims v. Hastings, 375 F. Supp. 2d 715, 718 (N.D. Ill. 2005) (citing Anderson

 v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001)). When read liberally, a pro se pleading “should

 be interpreted ‘to raise the strongest arguments that [it] suggest[s].’” Graham v. Henderson, 89

 F.3d 75, 79 (2d Cir. 1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

        III.    DISCUSSION

        “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

 and will, therefore, be liberally construed.” See Rodriguez v. Scott, 775 F. App’x 599, 602 (11th

 Cir. 2019) (quoting Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)). Thus,

 the allegations in the complaint must be accepted as true and construed in the light most favorable

 to the pro se plaintiff. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). However, a pro se

 filer “still must comply with the Federal Rules of Civil Procedure.” Rodriguez, 775 F. App’x at
                                                   4
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 5 of 8

                                                                           Case No. 21-cv-14044-BLOOM


 602 (citing Fed. R. Civ. P. 8(a)(2) and Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)).

         Plaintiff’s sole allegation supporting that section 1983 claim, that “the detective”

 committed perjury and fraud, is vague and conclusory. ECF No. [1] at 3. To survive screening,

 Plaintiff must allege a nonconclusory claim showing he is entitled to relief. See Lambert v. United

 States, 98 F. App’x 835, 839 (11th Cir. 2006) (inmate’s conclusory allegations were insufficient

 to establish a medical malpractice claim). “Rule 8 . . . demands more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 677. Plaintiff’s three-sentence

 complaint fails to allege any facts. Plaintiff does not identify who the detective is, when and where

 he committed fraud and perjury, or how that fraud and perjury amounted to a deprivation of a

 constitutional right. Construed liberally, Plaintiff fails to state sufficient facts upon which relief

 can be granted.

         Moreover, to the extent that Plaintiff challenges events that occurred February 6, 2003 and

 February 4 and 5, 2005, this action is subject to dismissal based on the expiration of the statute of

 limitations. Plaintiff filed this action on January 20, 2021. ECF No. [1] at 5.1

         Statute of limitations exist “to prevent the litigation of stale claims—claims as to which

 defense may be hampered because of passage of time, lost evidence, faded memories, or

 disappearing witnesses[.]” Justice v. United States, 6 F.3d 1474, 1482 (11th Cir. 1993). Where the

 “allegations [of the Complaint], on their face, show that an affirmative defense bars recovery on

 the claim,” dismissal is appropriate under Rule 12(b)(6). Cotton v. Jenne, 326 F.3d 1352, 1357

 (11th Cir. 2003).




 1
   “Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the date it is delivered
 to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009). See also
 Fed. R. App. 4(c)(1). Unless there is evidence to the contrary, like prison logs or other records, a prisoner’s
 motion is deemed delivered to prison authorities on the day he signed it. See Washington v. United States,
 243 F.3d 1299, 1301 (11th Cir. 2001).
                                                       5
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 6 of 8

                                                                     Case No. 21-cv-14044-BLOOM


         While section 1983 does not explicitly state the statute of limitations period for presenting

 actions under the statute, courts have determined that the statute of limitations period for section

 1983 claims is the same as the statute of limitations for personal injury claims in the state in which

 the events occurred. See Owens v. Okure, 488 U.S. 235, 240-41 (1989). In that regard, the Eleventh

 Circuit Court of Appeals has “held that the four-year statute of limitations under Fla. Stat.

 § 95.11(3) applies to § 1983 claims arising in Florida.” Ellison v. Lester, 275 F. App’x 900, 901-

 02 (11th Cir. 2008) (citing Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003)).

        Here, the claim accrued more than four years prior to institution of the instant lawsuit. “To

 dismiss a prisoner’s complaint as time-barred prior to service, it must appear beyond a doubt from

 the complaint itself that the prisoner can prove no set of facts that would avoid a statute of

 limitations bar.” See Hughes v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003) (quotation marks

 omitted) (citation omitted).

        Although state law determines the limitation, federal law determines when the limitations

 beings. See Wallace v. Kato, 549 U.S. 384, 388 (2007) (“[T]he accrual date of a § 1983 cause of

 action is a question of federal law that is not resolved by reference to state law.”). As explained in

 Sneed v. Pan Am Hosp., 370 F. App’x 47, 49 (11th Cir. 2010), the limitation period begins when

 a person should know that they have an injury. For a section 1983 action, the statute begins to run

 from the date “the facts which would support a cause of action are apparent or should be apparent

 to a person with a reasonably prudent regard for his rights.” Brown v. Georgia Bd. of Pardons and

 Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) (quotation marks omitted). By Plaintiff’s own

 admission, the incidents complained of accrued either February 6, 2003 or February 4 and 5, 2005.

 ECF No. [1] at 3.

        Nevertheless, under federal law, circumstances may equitably toll a limitations period. See

 Bost v. Fed’l Express Corp., 372 F.3d 1233, 1242 (11th Cir. 2004). “Equitable tolling is
                                                   6
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 7 of 8

                                                                      Case No. 21-cv-14044-BLOOM


 appropriate when a [plaintiff] untimely files because of extraordinary circumstances that are both

 beyond his control and unavoidable even with diligence.” Arce v. Garcia, 434 F.3d 1252, 1261

 (11th Cir. 2006) (quotation marks omitted).

         Similarly, Florida law allows for equitable tolling of a statute of limitations when the

 plaintiff has been misled or lulled into inaction, has in some extraordinary way been prevented

 from asserting his rights, or has timely asserted his rights mistakenly in the wrong forum. See

 Williams v. Albertson’s, Inc., 879 So.2d 657, 659 (Fla. 2004). Due diligence, though necessary, is

 not sufficient to prevail on the issue of equitable tolling. Justice, 6 F.3d at 1479. The plaintiff,

 however, bears the burden of showing that equitable tolling is warranted. See Bost, 372 F.3d at

 1242. Plaintiff must show extraordinary circumstances that were beyond his control. See Moore v.

 Chamberlain, 559 F. App’x 969 (11th Cir. 2014) (quotation marks omitted) (citations omitted).

         Plaintiff has not alleged that he is entitled to equitable tolling. He has not pointed to any

 evidence of extraordinary circumstances out of his control that prevented him from filing the

 instant complaint within four years of the latest date he alleged injury occurred, February 5, 2005.

 The allegations, even construed most favorably to the Plaintiff, do not warrant equitable tolling.

 Because the limitations period likely began in 2005 and this action was not filed within four years,

 it is not timely filed.

         IV.     CONCLUSION

         Plaintiff’s allegations fail to state a viable section 1983 claim against the named Defendants

 warranting dismissal of the entire Complaint.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Plaintiff’s Application to Proceed in District Court without Prepaying Fees or

                 Costs, ECF No. [3], is GRANTED to the extent that the plaintiff need not prepay

                 even a partial filing fee in this case or cost for service of process.
                                                    7
Case 2:21-cv-14044-BB Document 4 Entered on FLSD Docket 02/08/2021 Page 8 of 8

                                                                    Case No. 21-cv-14044-BLOOM


        2.      Plaintiff owes the United States a debt of $350.00 which must be paid to the Clerk

                of the Court as funds become available.

        3.      The jail/prison having custody of the Plaintiff must make payments from the

                prisoner’s account to the Clerk of this Court each time the amount in the account

                exceeds $10.00 until the full filing fee of $350.00 is paid.

        4.      Plaintiff’s Complaint pursuant to 42 U.S.C. § 1983 is DISMISSED without

                prejudice for failure to state a claim upon which relief can be granted under 28

                U.S.C. § 1915(e)(2)(B)(ii).

        5.      The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 5, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 David C. Stinson, Pro Se
 #570726
 Okaloosa Correctional Institution
 Inmate Mail/Parcels
 3189 Colonel Greg Malloy Road
 Crestview, FL 32539

 Warden,
 Okaloosa Correctional Institution
 Inmate Mail/Parcels
 3189 Colonel Greg Malloy Road
 Crestview, FL 32539

 Financial Department,
 United States District Court, Southern District of Florida
                                                  8
